DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because of the amendment to the claims. New grounds of rejection are asserted below to address the newly amended claim language.

Claim Status
Claim 1 has been amended, support for this amendment can be found in [0068] and [0076].
Claim 14 has been added, support for this claim can be found [0084] 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 brings in two different transition metal solutions, however does not state what transition metals are included in the two solutions. Claim 1 also brings in Equation 2 which involves the concentration of nickel, thereby desiring nickel to be present, however, it was never stated that nickel was in either solution. Accordingly, there is a lack of antecedent basis for each nickel parameter recited by Equation 2. Claim 2 states that either transition metal solutions can comprise at least one of nickel, manganese, or cobalt. This language suggests that nickel doesn’t necessarily need to be chosen, however claim 2 is dependent on claim 1 and claim 1 desires nickel to be present, therefore the claims contradict each other and it is not clear if nickel is required or not.
Claims 2-14 are indefinite for failure to remedy the 112(b) deficiencies of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2016204563 A1, where US 2018/0013129 A1 is used as an English equivalent) in view of Sun et al (US 20160190579 A1), further in view Tamura (US 2016/0056458 A1).
Regarding claim 1-4 and 9, Lee discloses a method of preparing a positive electrode active material precursor for a lithium secondary battery ([0012], Example 1 [0174]-[0176]). Lee 
Lee further discloses the container containing the first transition metal-containing solution was connected to enter the reactor, and the container containing the second transition metal-containing solution was connected to enter the first transition metal-containing solution container thereby filling the reactor ([0174]). Lee further discloses the following numbers in Example 1 to form positive electrode active material precursor particles ([0174 –0176]):
Volume of the batch reactor = V = 5L
Total reaction time = t = 30 min + (24 hr. * 60 min) = 1470 min = 24.5 hr.
Total initial input flow rate (mL/min) of the first transition metal-containing solution and the second transition metal-containing solution = v1 = 180 ml/hr.
An initial input flow rate (mL/min) of the ammonium ion-containing solution = v2 = 10 ml/hr.
An initial input flow rate (mL/min) of the basic aqueous solution = v3 = 180 ml/hr.
Further, in the method of preparing the positive electrode active material precursor, the nickel molar concentration and pH of Lee Example 1 are constant while the seeds of nickel manganese cobalt composite metal hydroxides are formed because t1 and t2 are less than 30 minutes and only after the seeds were formed was the amount of ammonium ion-containing solution and basic aqueous solution decreased in order to reduce the pH ([0176]). 
It could be recognized by one of ordinary skill in the art that, from Lee’s Example 1, the values given by Lee in Example 1 satisfy Equation 1 given by the instant application in claim 1 
However, Lee fails to disclose a composition that would satisfy Equation 2 and wherein formation of a nucleus of positive electrode active material precursor particles occurs when the pH is in a range of 11.5 to 12, and growth of the positive electrode active material precursor particles occurs when the pH is in a range of 10.5 to 11.5.
Sun teaches a method of preparing a transition-metal composite oxide including adding a reaction solution including a first transition metal-containing solution (a center forming solution), a second transition metal-containing solution (2-2′th-interior forming solution), an ammonium ion-containing solution (ammonia, chelating agent), and a basic aqueous solution (NaOH) to a reactor ([0008], [0016], [0072]-[0076]). Sun teaches the first transition metal-containing solution has a Ni:Co:Mn composition ratio of 98:1:1 and the second transition metal-containing solution has a Ni:Co:Mn composition ratio of 80:7:13 (with respect to Claims 2-4, [0073]). Sun teaches the first transition metal-containing solution formed a nucleus (center) precursor particle at a pH of 12 ([0073]). 
Sun is silent to the pH during the growth (formation of the 2-2′th-interior) of the positive electrode active material precursor particles, however, applicant states in [0068] of published specification US 201903355979 A1:
“Since a condition, in which the nucleus of the positive electrode active material precursor are formed, and a condition, in which the nucleus of the positive electrode active material precursor grow, are distinguished by controlling the pH as in Equations 2 and 3, the formation of the nucleus of the positive electrode active material precursor only occurs when the composition of Ni is in a range of 80 mol % to 99 mol %, that is, the pH is in a range of 11.5 to 
Because Sun teaches the first transition metal-containing solution has a Ni:Co:Mn composition ratio of 98:1:1 and the second transition metal-containing solution has a Ni:Co:Mn composition ratio of 80:7:13, then Sun necessarily also teaches that during the growth phase the pH is in a range of 10.5 to 11.5 and Sun’s composition would satisfy Equation 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the composition of a first transition metal-containing solution, the composition of a second transition metal-containing solution, and the first transition metal-containing solution forming a nucleus (center) precursor particle at a pH of 12, as taught by Sun, in order to provide a composition that would satisfy Equation 2 and wherein formation of a nucleus of positive electrode active material precursor particles occurs when the pH is in a range of 11.5 to 12, and growth of the positive electrode active material precursor particles occurs when the pH is in a range of 10.5 to 11.5. This modification would have been obvious because the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   Here, the modification would have had a reasonable expectation of success because Sun teaches controlling and adjusting the nickel content during the seed and growth phases.
However, modified Lee fails to discloses that the adding of the reaction solution is done while continuously discharging a portion of the reaction solution in the batch reactor to- outside of the batch reactor when the batch reactor is full.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Tamura, adding a reaction solution (the aqueous transition metal compound solution) to a reactor while continuously discharging a portion of the reaction solution outside of the reactor, within the method of Lee, preparing a positive electrode active material precursor, with the expectation that an increase of solid content concentration within the reaction tank could be achieved.

Regarding claim 5, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee discloses the first transition metal-containing solution was added to the reactor and that the second transition metal-containing solution was added to the container containing the first transition metal-containing solution ([0176]). While Lee does not disclose the first transition metal- containing solution and the second transition metal-containing solution are added to the batch reactor after being mixed using a static mixer, this is merely a change within sequence of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 


Regarding claim 6, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses the ammonium ion-containing solution comprises NH4OH, (NH4)2SO4, NH4NO3, NH4Cl, CH3COONH4, or NH4CO3 (a 7% aqueous                         
                            N
                            
                                
                                    H
                                
                                
                                    4
                                
                            
                            O
                            H
                        
                     solution, Example 1 [0174]). 

Regarding claim 7, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses the basic aqueous solution comprises of NaOH, KOH, and or Ca(OH)2. (a 4M NaOH solution, Example 1 [0174]).

Regarding claim 8, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses, in Example 1, adding 3 liters of deionized water to the co-precipitation reactor (capacity 5L) the purging nitrogen gas into the reactor at a rate of 2 liters/minute to remove dissolved oxygen in the water so the reactor was formed in a non-oxidizing atmosphere ([0175]). Lee discloses that after that occurs, 100 ml of the basic aqueous solution (4M NaOH) was added to the reactor, followed by stirring at a stirring speed of 1200 rpm at a temperature of 60° C., and a pH of 12.0 was maintained ([0175]). Lee further discloses that after that occurs, the first transition metal-containing solution was added at a rate of 180 ml/hr, the basic aqueous solution (NaOH aqueous solution) was added at a rate of 180 ml/hr, and the ammonium ion-containing solution (NH4OH aqueous solution) was added at a rate of 10 4OH aqueous solution) and  basic aqueous solution (NaOH aqueous solution) is gradually decreased, and the pH is lowered at a rate of 2 per hour to change the pH to 9.5 ([0176]).
Lee discloses a large initial flow rate of NaOH (180ml/hr) in comparison to the initial flow rate of NH4OH (10 ml/hr) and that when the amount of NaOH and NH4OH are decreased the pH is subsequently decrease. Since it can be seen NaOH is entering the reactor in a greater amount than NH4OH, then it can be inferred that the main driving force controlling the pH is the input flow rate of the NaOH. 

Regarding claim 11, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses a method of preparing a positive electrode active material for a lithium secondary battery comprising mixing a lithium-containing raw material with the positive electrode active material precursor to form a mixed resultant and sintering the mixed resultant. ([0042], [0177]).

Regarding claim 12, modified Lee discloses all of the requirements of claim 11 as set forth above. Lee further discloses a positive electrode for a lithium secondary battery comprising the positive electrode active material prepared by the method set forth in the rejection of claim 11 ([0188]). 

claim 13, modified Lee disclose all of the requirements of claim 12 as set forth above. Lee further discloses a lithium secondary battery using the positive electrode as set forth in the rejection of claim 12 ([0187], [0190]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2016204563 A1, where US 2018/0013129 A1 is used as an English equivalent) in view of Sun et al (US 20160190579 A1) further in view Tamura (US 2016/0056458 A1) as applied to Claim 1, and further in view of Jahn et al (US 2010/0310869 A1).
Regarding claim 10, modified Lee discloses all of the requirements of claim 1 as set forth above. Modified Lee discloses a method of preparing a positive electrode active material precursor which includes adding an aqueous transition metal compound solution while continuously discharging a portion of the reaction solution within a batch reactor. However, modified Lee fails to disclose the discharge of the reaction solution is performed by using a tube including a filter.
Jahn teaches a procedure for producing a nickel mixed metal hydroxides to be used as an active material in nickel metal hydride batteries (Abstract, [0033]). Jahn teaches that initially, a reactor is filled with mother liquor, which includes                         
                            
                                
                                    N
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    S
                                    O
                                
                                
                                    4
                                
                            
                            ,
                             
                            N
                            a
                            O
                            H
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    N
                                    H
                                
                                
                                    3
                                
                            
                             
                            (
                            
                                
                                    0037
                                
                            
                            )
                            .
                        
                     Jahn teaches that after this occurs, a metal salt solution, an aqueous alkali, an ammonium solution, and desalinated water are pumped into a reactor ([0037]). Jahn further teaches a gravimetrically controlled self-priming pump is commissioned, at which the same disposes of an immersion tube with a filter plate arranged in the upper part, in order to remove a quantity of mother liquor from the reactor system and to adjust the solid content of the suspension desired in each case ([0037]).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2016204563 A1, where US 2018/0013129 A1 is used as an English equivalent) in view of Sun et al (US 20160190579 A1) further in view Tamura (US 2016/0056458 A1) as applied to Claim 1, and further in view of Ryoshi et al (US 20170133677 A1).
Regarding claim 14, modified Lee discloses all of the limitations of claim 1 above however does not disclose wherein the positive electrode active material precursor particles have a (D90-D10)/D50 of 0.6 to 0.9.
Ryoshi teaches a precursor of a positive electrode active material for non-aqueous electrolyte secondary batteries is a manganese composite hydroxide (containing manganese, cobalt, and nickel) with a nucleation step and a particle growth step (Abstract, [0071]-[0077], and [0082]-[0085]). Ryoshi teaches the positive electrode active material preferably has [(D90−D10)/Mv] (Mv being volume average particle size) of not more than 0.75, because when the particle size distribution of the positive electrode active material is controlled so that [(D90−D10)/Mv], fine particles and coarse particles are present in smaller proportion ([0170], [0173]). Ryoshi teaches when a positive electrode is formed using a positive electrode active material in which many fine particles are present, there is a risk of heat generation caused by a local reaction of the fine particles, and accordingly, safety is decreased and the fine particles selectively deteriorate, and thus, cycle characteristics are lowered ([0171]). Ryoshi teaches when a positive electrode is 
While Ryoshi does not explicitly teach wherein the positive electrode active material precursor particles have a (D90-D10)/D50 of 0.6 to 0.9, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a positive electrode active material precursor particles having a (D90-D10)/D50 within the claimed range with the expectation that it would increase the safety so cycle characteristics would not be lowered and decrease the reaction resistance so battery output is increased.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.G.B./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729